Citation Nr: 0941777	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-25 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a bilateral eye disability due to 
treatment at a VA medical facility.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
compensation under 38 U.S.C.A. § 1151 for a bilateral eye 
disability, as a consequence of treatment at a VA medical 
facility.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Service medical records are negative for any complaints or 
treatment for any eye disability.  In an August 1999 private 
medical report, the Veteran was hospitalized for a probable 
cerebrovascular accident.  He had right visual loss that was 
thought to be functional in nature although the examination 
was inconsistent with his complaints.  The Veteran was 
hospitalized in May 2003 at a VA medical center for 
psychiatric problems and alcohol abuse.  He reported blurry 
vision after falling and hitting the back of his head on the 
floor.  The physician noted that the Veteran had been 
experiencing blurry vision for the previous few days before 
the fall since he had lost his eyeglasses.  At a June 2003 
follow-up of his hospitalization, the Veteran was diagnosed 
with insulin dependent diabetes mellitus, hypertension, 
coronary artery disease, edema of the ankles, diabetic 
neuropathy, hearing loss, and cataracts.  VA medical records 
dated from May 2006 to June 2006 show that the Veteran 
complained of pain and sudden loss of vision in his right 
eye.  He reported that he had suffered a headache over his 
right eye for the previous two weeks and that he had been 
seeing floaters in his right eye for the previous week.  He 
was initially diagnosed with suspected retinal detachment but 
was later found to have functional vision/field loss that was 
complete in the right eye and hemispherical in the left eye, 
insulin dependent diabetes mellitus with mild non-
proliferative retinopathy in the left eye, suspected glaucoma 
in the right eye, and mild cataracts in both eyes.  The 
physician noted the Veteran's previous history of functional 
visual field loss in August 2004 as well as small vessel 
ischemic disease. A social worker also commented on the 
Veteran's ability to negotiate his wheelchair without 
difficulty or slowing his pace to find his way as well as his 
lack of distress over his sudden vision loss.  The social 
worker noted that the Veteran had a diagnosis of factitious 
disorder, which could account for this behavior.

It is unclear to the Board whether the Veteran's bilateral 
eye disability is due to the treatment he received at a VA 
medical center in May 2003 and May 2006 or whether it is 
secondary to any other medical disabilities.  No medical 
examiner has opined as to whether the Veteran's bilateral eye 
disability is due to carelessness, negligence, lack of proper 
skill, error in judgment, or a similar instance of fault on 
the part of the VA in furnishing medical treatment, or 
whether it was due to an event not reasonably foreseeable.  
Therefore, the Board finds that these questions need to be 
addressed and that a remand for an examination and opinion is 
in order.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination for the purpose of determining 
whether he incurred any eye disability 
from the May 2003 or May 2006 VA medical 
treatment.  The examiner should 
additionally comment as to whether any eye 
disability shown was due to carelessness, 
negligence, lack of proper skill, error in 
judgment, or a similar instance of fault 
on the part of the VA in furnishing 
surgical treatment, or whether it was due 
to an event not reasonably foreseeable.  
The examiner should review the claims 
folder and the examination report should 
note that review.  Finally, the examiner 
should provide the rationale for the 
opinion provided.  If the eye disability 
can be attributed to any other event, 
injury, or disability, the examiner should 
so state.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

